 Case 2:20-cv-12510-MAG-DRG ECF No. 9, PageID.21 Filed 11/23/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

COLUMBUS NEVELS MILLER,

                Plaintiff,

                vs.                                          Case No. 20-12510

MICHAEL E. CLAPP, et al.,                                    HON. MARK A. GOLDSMITH

            Defendants.
__________________________________/

                                           JUDGMENT

         For the reasons stated in the opinion and order entered on today’s date, it is ordered and

adjudged that the case is dismissed with prejudice.

         SO ORDERED.

                                                     DAVID J. WEAVER
                                                   CLERK OF THE COURT

Dated:                                        By: s/Marlena Williams
                                                      Deputy Court Clerk

APPROVED:

s/Mark A. Goldsmith
MARK A. GOLDSMITH
UNITED STATES DISTRICT JUDGE
